PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Fitch et al.
Application No. 16/549,932
Filed: August 23, 2019
For: Method and Apparatus for Treating Cranial Cruciate Ligament Disease in Canines

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 6, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely reply to the Notice of Non-Compliant Amendment (Notice) mailed May 7, 2021, which set a period for reply of two (2) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on July 8, 2021. A Notice of Abandonment was mailed December 3, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Election, (2) the petition fee of $1050, and (3) a proper statement of unintentional delay.   

This application is being referred to Technology Center Art Unit 3775 for appropriate action in the normal course of business on the reply received December 6, 2021.

Telephone inquiries concerning this decision should be directed to LaShawn Marks at (571) 272-7141.



/LIANA S WALSH/Lead Paralegal Specialist, OPET